DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed February 9, 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of December 9, 2021 has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed February 9, 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of December 9, 2021 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to device non-elected without traverse.  Accordingly, claims 14-19  been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	Claims 14-19 are cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Claim 1 (from which claims 2-13 depend), exposing an upper portion of the at least one light-emitting element from an upper surface of the resin member such that a portion of the second electrode is exposed by removing an upper portion of the resin member, and exposing at least a portion of the electrode from a lateral surface of the resin member by removing a portion of the resin member, the electrode being disposed at an elevation lower than the lower surface of the at least one light-emitting element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         

				/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819